Judgment, Supreme Court, New York County (Renee A. White, J, at suppression hearing; Edwin Torres, J., at plea and sentence), rendered January 8, 2003, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant raises arguments that this Court rejected on defendant’s prior appeal (292 AD2d 253 [2002]), and we see no reason to depart from our prior decision. Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.